Citation Nr: 0808534	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  07-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September and November 2006 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey which denied 
service connection for hearing loss and tinnitus.

In March 2008, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
case on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Bilateral hearing loss is shown as likely as not to be 
due to exposure to acoustic trauma during the veteran's 
period of active service.

3.  Tinnitus is shown as likely as not to be due to exposure 
to acoustic trauma during the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matters on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Service Connection

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
bilateral hearing loss and tinnitus incurred as a result of 
noise exposure during active service.  

Initially, the Board notes that the veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  Moreover, as 
indicated above, the RO efforts to search for alternative 
records was unsuccessful.  However, the Board points out that 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
service connection claims has been undertaken with this duty 
in mind.

Service personnel records reflect that prior to service, the 
veteran had completed high school and was enrolled in post-
secondary education majoring in illustration art.  The 
veteran's documented military occupational specialties (MOS) 
as Basic Engineer, General Painter, and Duty Soldier as well 
as note that the veteran participated in battle campaigns in 
Normandy, Northern France, Ardennes, Rhineland, and Central 
Europe.  

In a December 2005 VA treatment note, the audiologist noted 
that the veteran reported significant noise exposure in 
service, including artillery bombs, and no other pertinent 
occupational or recreational noise exposure.  The veteran 
complained of bilateral, constant tinnitus and indicated that 
he had worn hearing aids for approximately 18 years.  Pure 
tone audiometry revealed a moderately-severe to severe 
sensorineural hearing loss in the right ear and a moderate to 
severe sensorineural hearing loss in the left ear. 

In his claim for service connection for a hearing loss and 
tinnitus, received in January 2006, the veteran listed his 
post-service occupations as being an artist and an art 
director. 

In connection with the current service connection claims the 
veteran underwent a VA audiological examination in August 
2006 to determine the current nature and etiology of his 
claimed hearing loss and tinnitus.  The veteran complained of 
bilateral hearing loss that began 30 years ago and tinnitus 
that started during service.  He also reported that he has 
also suffered from chronic bilateral ear infections.  The 
examiner indicated that the veteran complained of bilateral 
and constant tinnitus.  He reported that he a history of 
noise exposure during service from combat duties within the 
engineer corps.  It was further noted that the veteran was 
exposed to artillery fire without any hearing protection.  He 
also reported no occupational and recreational noise exposure 
after service, indicating that he had worked as a commercial 
artist for 35 years.  On the authorized audiometric 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
65 
65
65
75
75
70
LEFT
25
50
50
55
55
53

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 80 percent in the left ear.  
After examining the veteran and reviewing the claims file, 
the examiner opined that he could not resolve these issues 
without resorting to mere speculation until the veteran's 
private audiology/ENT records were received for review.

Post-service private treatment records dated from 1995 to 
2006 from Dr. Highstein reflect findings of bilateral 
sensorineural hearing loss.

Audiological findings of record clearly show that the veteran 
has current bilateral hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385.  While service 
treatment records are unavailable, the veteran's duties as a 
duty soldier may well have exposed him to in-service noise 
exposure.  

In view of the totality of the evidence, including the 
veteran's documented MOS and likely associated in-service 
noise exposure, the heightened obligation to carefully 
consider the benefit of the doubt rule due to loss of the 
veteran's service treatment records, his current complaints 
of bilateral constant tinnitus, and the August 2006 VA 
audiological examination findings, the Board finds that 
bilateral hearing loss as well as tinnitus are as likely as 
not due to exposure to acoustic trauma during the veteran's 
period of active service.  There is also no evidence of 
record that supports a finding that the veteran's claimed 
tinnitus and hearing loss are not related his active military 
service.  Consequently, the Board finds that the evidence of 
record is at least in equipoise, and therefore, affording the 
veteran the benefit of the doubt, service connection for 
bilateral hearing loss and for tinnitus is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  These 
allowances are subject to the applicable laws and regulations 
that govern awards of VA compensation.  See 38 C.F.R. § 3.400 
(2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


